TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00582-CR


Scott Washington, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 9044047, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on September 14, 2004.  A partial record
has been filed.  The court reporter responsible for the remainder of the record failed to respond to
this Court's notice that the reporter's record is overdue.
The court reporter for the 403rd District Court, Ms. Cathy Mata, is ordered to file the
remaining portions of the reporter's record no later than December 30, 2004.  See Tex. R. App. P.
37.3(a)(2).  No further extension of time will be granted.
It is ordered November 30, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish